DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 8/19/21 has been accepted and entered. Accordingly, claims 1-4, 6 and 9-11 are amended. 
Information Disclosure Statement
The NPL document 1, German search report, in the information disclosure statement filed 2/10/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no part of the document relevant to the search report itself has been translated.  It has been placed in the application file, but the information referred to in NPL document 1 has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  For example, p. 8 of the German Search report states “this partial English translation provides an explanation of the relevance of the documents that are cited in section C of the German Search Report”. However, no explanation of relevance is provided in the npl document or in applicant remarks filed 2/10/20. Rather, p. 8 merely indicates the meanings of category of terms. (e.g., X, Y, A) instead of any explanation of how the cited documents are relevant to the claimed invention. In addition, an explanation of generic categories does not in fact translate any portion of the search report itself, since these categories would apply to any German Search Report. 


Claim Interpretation
The claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, has been withdrawn as a result of the amendment deleting the limitation “an environmental recording unit”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-11 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claim 9) and apparatus (claim 1). Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1 and 9, the claims recite the abstract idea of comparing data and identifying patterns from the compared data by (1) record environment data of the motor vehicle during a parking process (2) temporarily store a parking trajectory performed by the driver during the parking process and the recorded environment data (3) check the driver-performed parking trajectory for a more efficient parking trajectory (4) analyze the driver-performed parking trajectory and detect a driving 
Steps (1) - (5) fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
	
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
With respect to claim 1, and similarly recited in claim 9, a human driver could view environment data, remember and recall a parking trajectory they performed in the viewed/ recalled environment, analyze the recalled parking trajectory in their mind, determine some component of the recalled trajectory was a driving error, and mentally plan a new trajectory that does not include the driving error. 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “a sensor configured to record environment data of the motor vehicle during a parking process” further constitutes insignificant presolution data gathering activity. See MPEP 2106.05(g)); In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability).
Furthermore, claims 1 and 9, do not apply the mental process to a practical application such as controlling or driving the vehicle according to the determined parking trajectory, wherein the parking trajectory determination can be carried out in the human mind, as noted above. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: (1) “a memory device” and (2) a “processor” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not See, e.g., MPEP §2106.05 I.A.); (see also, ¶ 25 of the published specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “apparatus for aiding a driver of a motor vehicle” claim 1). 
In addition, dependent claims 2-9 and 10 do not include any further additional elements that change the 101 analysis provided above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as unpatentable over European Patent Application Publication No. EP 3401190 to Tzempetzis et al. (Zemp) (translation used attached) and further in view of DE 102017114605 to Jauregui (Jauregui)
With respect to claims 1 and 9-10, Zemp discloses a parking assistance apparatus for aiding a driver of a motor vehicle with a parking process (¶38 “driver assistance system . .  for parking”), comprising: 
a sensor configured to record environment data of the motor vehicle at least during a parking process (¶ 11 “the area surrounding the motor vehicle can be detected with sensors or an environment sensor of the driver assistance system”), 
a memory device configured to at least temporarily store the parking trajectory performed by the driver during the parking process and the recorded environment data; and 
(¶ 13 “learning trajectories are preferably recorded in temporally successive learning modes of the driver assistance system”; ¶ 2 “trajectory covered by the motor vehicle during manual maneuvering is recorded by the driver assistance system”)
a processor configured to: 
check the driver-performed parking trajectory for a more efficient parking trajectory, analyze the driver-performed parking trajectory in the driver-performed parking trajectory, and 
(¶8 “vehicle, the at least one learning trajectory is preferably recorded in a learning mode of the driver assistance system, during which the motor vehicle is in particular maneuvered manually from a starting position to a target position along at least one learning trajectory by a driver of the motor vehicle 
(FIG. 3, 18a is driver performed trajectory wherein unnecessary distance and stopping point are recorded and analyzed in order to select an optimized path 23a based on the driver performed trajectory 18a, driver performed trajectory FIG. 4-5 18a analyzed and determined to be longer than 23b and 23c, which may be considered an error (i.e., unnecessary driving length), such that paths 23 a-c are used on the basis of a more efficient route; i.e., ¶18; ¶36 “trajectory 23a describes the shortest route between the target position 12 and the starting position 11”; ¶¶ 41-42 “learning trajectory 18v . . . leads from turning point 28 . . . maneuvered in the forward direction along the shortest path”)
determine a trained parking trajectory by modifying the driver-performed parking trajectory based on the driving driver performed parking trajectory. 
(FIG. 3, 18a is driver performed trajectory wherein unnecessary distance and stopping point are recorded and analyzed in order to select an optimized path 23a based on the driver performed trajectory 18a)
(¶8 “in the learning mode a drivable area for the motor vehicle is determined, preferably on the basis of the at least one recorded learning trajectory and the detected objects”; ¶ 18; ¶34 “The drivable area 22 is determined on the basis of the recorded learning trajectory 18a; ¶36 “trajectory 23a describes the shortest route between the target position 12 and the starting position 11”)
(¶39 “on the basis of this learning trajectory 18b and the drivable area 22 determined from it, several trajectories can be determined”
Zemp does not explicitly state “detect a driving error1”  in the driver performed parking trajectory, although Zemp at least suggests detection of a driving error since Applicant broadly defines “driving error” and because Zemp records the manual driver performed driving trajectory, removes driving errors, and creates a new optimized driving trajectory based on the manual driver performed driving trajectory that 
Jauregui, from the same field of endeavor, discloses detecting a driving error in a driver performed parking trajectory and determining a trained parking trajectory by modifying the driver-performed parking trajectory based on the driving driver performed error. 
 (i.e., at least the manual driving error detected includes detecting sharp curvature driving error, which is modified based on the driver driving a sharp curvature to exclude the sharp curvature, ¶41 “The optimized trajectory 22 was determined in such a way that it does not have any sharp curvatures”, i.e., sharp curve in driver performed parking trajectory 20 to avoid obstacle 19 shown in FIG. 4 are necessarily detected and removed from the optimized trajectory, shown as 21 in FIG. 5) (¶¶ 39-40 “trajectories are recorded . . . an evasive maneuver is carried out, the recorded trajectory is determined on the basis of the avoidance trajectory 20, the avoidance trajectory 20 can be optimized . . . adapted trajectory 21 . . . unnecessary changes of direction during the evasive maneuver were removed . . . trajectory 21 has been chosen so that the number of driving maneuvers is reduced . . . length of the trajectory 21 has been reduced”)(¶ 4 target trajectory unnecessarily long, ¶ 14 optimized trajectory changed compared to the target trajectory”; ¶21; ¶ 36)
Accordingly, in view of the combined teachings of Zemp and Jauregui it would have been obvious to one of ordinary skill in the art at the time of effective filing to detect a driving error in the system of Zemp in order to correct the driving error in a subsequently performed at least partially automated driving trajectory, thereby providing the benefit of removing manual driving errors such as an unnecessarily long 

With respect to claim 2, Zemp in view of Jauregui discloses the processing unit is configured to determine a more efficient parking trajectory if a parking trajectory that is shorter in terms of time and/or distance in comparison with the driver-performed parking trajectory is performable.
(Zemp, ¶18 “The at least one trajectory within the drivable area is preferably determined according to a predetermined optimization criterion. Here, the optimization criterion can in particular include that the trajectory describes the fastest route, the shortest route or the route with the smallest number of changes in direction between the starting position and the target position. In principle, the most varied of optimization criteria can be used to determine the trajectory”)
(Jauregui, ¶¶ 4, 7, 14, 21, 36, 39-41)

	With respect to claim 3, Zemp in view of Jauregui discloses in order to determine a more efficient parking trajectory, the processing unit is configured to compare the driver-performed parking trajectory with a space in which it is possible to freely maneuver, said space having been evaluated from the recorded environment data.
	(Zemp, ¶18 “The at least one trajectory within the drivable area is preferably determined according to a predetermined optimization criterion. Here, the optimization criterion can in particular include that the trajectory describes the fastest route, the shortest route or the route with the smallest number of changes in direction between the starting position and the target position. In principle, the most varied of optimization criteria can be used to determine the trajectory . . . to the target position, which is assigned to a parking space or garage”; ¶¶ 10-11, 31)
(Jauregui, ¶¶ 4, 7 “more efficiently”, 14, 21, 36, 39-41)



(Zemp, ¶20 “A digital map of the surroundings is preferably determined, which describes the drivable area and the objects”; ¶ 21 “digital map of the surroundings is updated in successive learning modes and / or operating modes, with objects that are temporarily present in the drivable being recognized in the successive learning modes and / or operating modes”; ¶ 31; ¶ 32 “driver assistance system 2 comprises a movement sensor 9, by means of which a movement of the motor vehicle 1 can be recorded. With the motion sensor 9, for example, a steering angle and / or revolutions of at least one wheel of the motor vehicle 1 can be continuously determined. The motion sensor 9 is also connected to the control device 3 for data transmission. In addition, the movement sensor 9 can be a receiver for a satellite-based position determination system. With this, the position of the motor vehicle 1 can be continuously determined”)
	(Jauregui, ¶ 12 digital map, ¶ 11 revolutions of at least one wheel of the motor
vehicle can be recorded continuously)

With respect to claim 5, Zemp in view of Jauregui discloses wherein the virtual map comprises at least the following information: 
objects which, for the motor vehicle, restrict a space in which it is possible to freely maneuver; 
(Zemp, i.e., FIG. 6-10 with objects 10)
the trained parking trajectory; 
(Zemp, ¶ 4 “three-dimensional map of the environment is shown on a display device and at least one possible drivable trajectory for approaching at least one parking position is shown in the three-dimensional map of the environment”)
(Zemp, 23, 24, 25, FIG. 3-9)
the relative position of the objects to one another and to the current position of the motor vehicle.
(Zemp, ¶ 21 “digital map of the surroundings is updated in successive learning modes and / or operating modes, with objects that are temporarily present in the drivable being recognized in the 
(Zemp, ¶ 20 “A digital map of the surroundings is preferably determined, which describes the drivable area and the objects”)
(Zemp, ¶ 34 “drivable area 22 can then be determined with the driver assistance system 2 or the control unit 3, in which the motor vehicle 1 can be maneuvered without the threat of a collision between the motor vehicle 1 and one of the objects 10”)
(Zemp, 22, FIG. 1-9)
(Jauregui, ¶ 12, 22, FIG. 2, 4-5)

With respect to claim 6, Zemp in view of Jauregui disclose the processing unit is configured to offer the driver the parking trajectory determined to be more efficient as a parking option before it is established as a trained parking trajectory
(Zemp, ¶ 35 “The driver assistance system 2 can determine a plurality of trajectories 23a to 23e within the drivable area 22, which trajectories run between the starting position 11 and the target position 12. These trajectories 23a to 23e can be offered to the driver for selection”) 

	With respect to claim 7, Zemp in view of Jauregui discloses the parking assistance apparatus comprises or is connectable to a user interface, the user interface allowing the driver to select or reject the entirety or merely one or more portions of the parking trajectory determined to be more efficient.
	(Zemp, ¶ 35 “The driver assistance system 2 can determine a plurality of trajectories 23a to 23e within the drivable area 22, which trajectories run between the starting position 11 and the target position 12. These trajectories 23a to 23e can be offered to the driver for selection”)
	(Zemp, ¶ 22 “a plurality of trajectories are determined within the drivable area and are offered to the driver for selection by means of a user interface”)
	


	With respect to claim 11, Zemp in view of Jauregui discloses wherein in order to determine a more efficient parking trajectory, the processing unit is configured to compare the driver-performed parking trajectory with a space in which it is possible to freely maneuver, said space having been evaluated from the recorded environment data.
(Zemp, driver performed trajectory is compared with free driving space 22, evaluated on the basis of objects 10, FIG. 1-9; ¶10 “the driver assistance system of the motor vehicle should first be trained in the learning mode”; ¶34 “The drivable area 22 is determined on the basis of the recorded learning trajectory 18a. In principle, it can also be provided that a plurality of learning trajectories 18a to 18c are recorded in the learning mode”; ¶39 “on the basis of this learning trajectory 18b and the drivable area 22 determined from it, several trajectories can be determined and offered to the driver for selection”; ¶18 “The at least one trajectory within the drivable area is preferably determined according to a predetermined optimization criterion. Here, the optimization criterion can in particular include that the trajectory describes the fastest route, the shortest route or the route with the smallest number of changes in direction between the starting position and the target position. In principle, the most varied of optimization criteria can be used to determine the trajectory”; ¶ 12 “The optimal trajectory along which the motor vehicle can be maneuvered in the operating mode can now be determined within the drivable area. In this way, the use of the driver assistance system can be expanded in a simple and reliable manner”).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition is provided in the specification for “driving error” but includes one example such that driving error can include “additional, unnecessary driving movements” (Spec. ¶39), driving that requires corrective movements (Spec. ¶ 3), a trajectory that costs additional time (Spec. ¶ 3 “flawed trajectory costs time”) or that is relatively longer than other possible trajectories (Spec. ¶ 13 “repeat the parking trajectory without error. Consequently . . . a shorter parking process is thus achieved”).